DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.
Claims 1-8 and 10-17 are rejected below. 
Claims 9 and 18 are objected to. 


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Previous Claim Rejections - 35 USC § 112
The 35 USC 112 rejection has been removed based on the argument and the discussion Examiner had with applicant.  The extreme weather conditions are predetermined weather conditions and are associated with specific policy data sets.  These conditions are out of the ordinary conditions for a specific location and predefined within the server computer.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. PG Pub. 2019/0163215) in view of Marten (U.S. PG Pub. 2016/0334811).

As to claim 1 and 10,  Cheng teaches a computer-implemented method comprising: storing, at a server computer, multiple different policy datasets each representing heating, ventilation and air conditioning (HVAC) control policy for a plurality of different structure locations and one or more different extreme weather conditions[0037, 0039]; receiving weather condition data comprising a condition identifier of a then-current extreme weather condition in association with a location identifier specifying a particular geographical region[0030, 0071, element 504]; based on the location identifier, identifying a particular structure location from among the plurality of different structure locations, the particular structure location being within the particular geographic region[0034, 0041]; based on the particular structure location, selecting a particular policy dataset from among the policy datasets[0040]; transforming the particular policy dataset into a plurality of specific HVAC equipment instructions, based on stored HVAC configuration data specifying equipment types of HVAC equipment at the particular structure location; transmitting, over a network to HVAC equipment at the particular structure location, the specific HVAC equipment instructions which, when executed, cause the HVAC equipment at the particular structure location to execute a heating action, cooling action or fan action in accordance with the particular policy dataset[0040, 0045].  

Cheng teaches some the claimed invention, including a server that considers weather data when determining HVAC control for a specific building in a specific location [ 0030, 0035, 0044].  Cheng seems to lack that a policy data set is is associated with a specific extreme weather condition.  However, this is taught by Marten.

As to claim 1 and 10, Marten teaches receiving weather data and controlling home automation devices (abstract).  Marten teaches that there are a plurality of policy  dataset (rules) that correspond to specific extreme weather events [0117].  Based on these rules specific devices are controlled.  One of the example that Marten gives is heating and air condition equipment. Examiner notes that Marten teaches a home automation system that would be similar to that of the control center of Cheng.  Naturally this would send the commands to the specific building location that is experiences the extreme weather.   

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Marten into the system and methods of Cheng.  The motivation to combine is that Marten teaches further defining the weather data to include other extreme weather to ensure that proper control is done.  For example the control can warm up the location to ensure that the pipes do not freeze [0117].
 
As to claim 2 and 11, Cheng teaches wherein the heating action, cooling action, or fan action comprises making HVAC equipment at the particular structure location inoperable[0098].  

As to claim 3 and 12, as the specification points out the intensity of the condition can be a temperature.  Therefore, when the temperature increases from a current temperature to another temperature and Cheng method of claim 1 is completed again this then satisfies these limitations. 

Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. PG Pub. 2019/0163215) in view of Marten (U.S. PG Pub. 2016/0334811) in view of Trundle (U.S. PG Pub. 2010/0289643).

Cheng teaches most of the claimed invention, but does not explicitly teach all the limitations of claims 4-5 and 13-14.  However, these are obvious variations as disclosed by Trundle as follows:

As to claim 4 and 13, Trundle teaches further comprising: sending, to a client computing device, data identifying the then-current extreme weather condition[0127], the particular structure location, and the particular policy dataset[0006]; receiving, from the client computing device, a selection of the particular policy dataset[0006, 0085]; in response to receiving the selection, performing the transmitting of the specific HVAC equipment instructions to the HVAC equipment at the particular structure location[0085].  

As to claim 5 and 14, Trundle points out in the abstract the system can monitor multiple properties and can achieve the methods of claim 4 and 13 as above. 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Trundle into the system and methods of Cheng in view of Marten.  The motivation to combine is that Trundle teaches that suggestions can be made on how to run a HVAC system more efficiently [0083].

  Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. PG Pub. 2019/0163215) in view of Marten (U.S. PG Pub. 2016/0334811) in view of Trundle (U.S. PG Pub. 2010/0289643) in view of Hatch (U.S. PG Pub. 2015/025096).


Cheng and Marten teaches most of the claimed invention, but does not explicitly teach all the limitations of claims 6 and 15.  However, these are obvious variations as disclosed by Trundle as follows:

As to claim 6 and 15, Trundle teaches receiving, from the client computing device, a selection of the particular policy dataset[0006]; in response to receiving the selection, performing the transmitting of the specific HVAC equipment instructions to the HVAC equipment at the particular structure location[0006, 0085].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Trundle into the system and methods of Cheng in view of Marten.  The motivation to combine is that Trundle teaches that suggestions can be made on how to run a HVAC system more efficiently [0083].


Cheng and Marten teaches most of the claimed invention, but does not explicitly teach all the limitations of claims 6 and 15.  However, these are obvious variations as disclosed by Hatch as follows:

Hatch teaches based on the weather condition data, a likelihood of occurrence of the then- current extreme weather condition[0054];

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Hatch into the system and methods of Cheng modified by Marten and Trundle.  The motivation to combine is that Hatch teaches that using weather information a probability can be determine and preemptive corrections can be taken [0043, 0054].



Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. PG Pub. 2019/0163215) in view of Marten (U.S. PG Pub. 2016/0334811)  in view of Hatch (U.S. PG Pub. 2015/025096).

Cheng and Marten teaches most of the claimed invention, but does not explicitly teach all the limitations of claims 8 and 17.  However, these are obvious variations as disclosed by Hatch as follows:


As to claim 8 and 17, Hatch teaches further comprising: determining, based on the weather condition data, a likelihood of occurrence of the then- current extreme weather condition[0054]; determining that the likelihood of occurrence of the then-current extreme weather condition is greater than a stored threshold value [0005] and, in response, performing the transmitting of the specific HVAC equipment instructions to the HVAC equipment at the particular structure location[0025].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Hatch into the system and methods of Cheng and Marten.  The motivation to combine is that Hatch teaches that using weather information a probability can be determine and preemptive corrections can be taken [0043, 0054].


Response to Arguments
Applicant’s arguments, see Pages 16-17, filed 7-18-22, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marten.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reason for allowance is all of the subject matter in claims 9 and 18, which is not taught by the prior art of record. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119